DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-37 are pending in this application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-37 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1, 36 and 37 (line# refers to claim 1):
Line 1, it is not clearly indicated how to perform “generating rule compiler”? The recitation “generating rule compiler” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.).

Line 8, “the output rule’s set of rule parameters” lacks antecedence basis.

Lines 13-14, “the current rule’s identification tuple” lacks antecedence basis.

Line 16, “the best matching rule’s set of rule parameters” lacks antecedence basis.

Line 17, “the current rule’s set of rule parameters” lacks antecedence basis. It is not clearly indicated where does “the current rule’s set of rule parameters” originated (i.e., is the current rule’s set of rule parameters refers to the “output rule’s set of rule parameters” in lines 8-9? Since the current rule is initialized to the output rule? Or just any set of rule parameters?). For examining purpose, examiner will interpret as any set of rule parameters.

Lines 18-21, it recites “generate…a logical dependency graph data structure… corresponding to the best matching rule, precedent rules of the best matching rule, and precedent rules of each precedent rule”. It is not clearly indicated the difference between “precedent rules of the best matching rule” and “precedent rules of each precedent rule”. (i.e., is “precedent rules” of each precedent rule are the same? Or different?).

Lines 37-38, “the logical 19dependency graph node” lacks antecedence basis. It is uncertain if this term intent to refer to one of the “logical 19dependency graph nodes” as cited in claim 1, line 19.

As per claim 3:
In line 4, it recites the phrase “a result”. However, prior to this phrase in claim 1, at line 37, it recites “a computation result”. Thus, it is unclear whether the second recitation of “a result” is the same or different from the first recitation of “a computation result”. If they are the same, same name should be used.

As per claim 8:
Line 2, “the minimum inheritance distance” lacks antecedence basis.

As per claim 10:
Lines 14-15, “the best matching rule’s dependent rule” lacks antecedence basis.

In line 31, it recites the phrase “precedent rules”. However, prior to this phrase in claim 1, at line 21, it recites “precedent rules”. Thus, it is unclear whether the second recitation of “precedent rules” is the same or different from the first recitation of “precedent rules”. If they are the same, the or said should be used.

As per claim 13:
Lines 2-3, “the number of nodes” and “the sum of output tensor sizes” lack antecedence basis.

As per claims 14 and 15 (line# refers to claim 14):
Line 1, “the cardinality” lacks antecedence basis.

As per claim 17:
Line 1, “the number of nodes” lacks antecedence basis.

Lines 2-3, “the respective worker’s worker execution capability” lacks antecedence basis.

As per claim 20:
Line 2, “the same memory space” lacks antecedence basis.

As per claim 22:
In line 12, it recites the phrase “the computation result”. However, prior to this phrase in claim 1, at line 37, it recites “a computation result of the logical dependency graph node” and claim 22, line 9 it recites “a computation result of the target logical dependency graph node”. Thus, it is unclear whether the recitation of “the computation result” is the same or different from the first recitation of “a computation result of the logical dependency graph node” in claim 1 or second recitation “a computation result of the target logical dependency graph node” in claim 22.

As per claim 25, 
Lines 2-3, “the respective node's precedent 13nodes” lacks antecedence basis.

As per claim 27:
Line 4, it recites the phrase “state replication code”. However, prior to this phrase in claim 27, at line 3, it recites “state replication code”. Thus, it is unclear whether the second recitation of “state replication code” is the same or different from the first recitation of “state replication code”. If they are the same, the or said should be used.

As per claim 29, 
Lines 8-9, “the target logical dependency sgraph node's internal logical dependency graph data structure” lacks antecedence basis.

As per claims 2, 4-7, 9, 11-12, 16, 18-19, 21, 23-24, 26 and 28:
They are distributed system generating rule compiler apparatus claims that depend on claim 1 above. Therefore, they have same deficiencies as claim 1 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1, 5, 10, 12-13, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gosar et al. (US Patent. 10,673,712 B1) in view of Novak et al. (US Pub. 2019/0219999 A1) and further in view of Kuo et al. (US Pub. 2010/0306262 A1) and Sirota (US Patent. 8,819,106 B1)

As per claim 1, Gosar teaches the invention substantially as claimed including A distributed system generating rule compiler apparatus (Gosar, Fig. 1, 100 (as distributed system); Fig. 5, 500 stack description; Col 3, lines 61-67, stack description may be received as a template and may be described using a specific template description language or may be described using a markup language such as extensible markup language (XML), a data formatting language such as JavaScript™ object notation (JSON) or some other such template description language; Col 12, lines 23-26, create a dependency graph 218 may be based at least in part on the command 204, and/or may be based at least in part on a stack description 210 (as rule compiler for compiling the stack description (i.e., template description language) into dependency graph), comprising: 
4a memory (Gosar, Col 21, lines 29-39, Storage media and computer readable media for containing code…including RAM, ROM, Electrically Erasable Programmable Read-Only Memory (“EEPROM”), flash memory or other memory technology);  
5a processor in communication with the memory, and configured to issue a 6plurality of processing instructions stored in the memory, wherein the processor 7issues instructions to (Gosar, Col 22, lines 41-48, executable instructions and may be implemented as code…executing collectively on one or more processors…The code may be stored on a computer-readable storage medium, for example, in the form of a computer program comprising a plurality of instructions executable by one or more processors):  
8(a) obtain, via the processor, a distributed system execution request data 9structure (Gosar, Fig. 5, 502 stack description; Col 1, lines 34-35, one or more commands associated with a stack description (as distributed system execution request data 9structure); Col 14, lines 57-58,  A workflow processor may obtain a valid stack description and command 602);  
10(b) determine, via the processor, an output rule and the output rule's set 11of rule parameters specified via the distributed system execution request data 12structure for a requested calculation (Gosar, Fig. 5, 502, resource ID 1…resource ID 5, use resource 2…resource ID 7 use: resource 6 set: attribute X=value, resource ID 11 depends on: 10 (as including output rule and output rules’ set of rule parameters ( i.e., use resource, set attribute, depends on…); Col 4, lines 1-5, A service associated with the computing system may begin to create the dependency graph by first processing the stack description or template and/or by examining (as determining) the stack instantiation to determine the dependencies (as output rule) between the resources associated with the stack; Col 3, lines 54-57, stack command may be received as a transmitted command, or as a command sent to or sent from a web service, or as a command to execute one or more commands from an application programming interface (API) configured to perform stack operations (as requested calculation)), 
20(e) generate, via the processor, a logical dependency graph data structure by adding logical dependency graph nodes and logical dependency graph Page 131Docket No.: LIY01.003edges corresponding to the rule, precedent rules of the 2rule, and precedent rules of each precedent rule (Gosar, Fig. 5, 508 dependency graph; Col 4, lines 1-5, A service associated with the computing system may begin to create the dependency graph by first processing the stack description or template and/or by examining the stack instantiation to determine the dependencies between the resources associated with the stack; Col 3, lines 3-20, A dependency graph is a graphical (in the mathematical sense) representation of one or more resources which may be represented as nodes (also referred to herein as “vertices”) of the graph and one or more dependencies between those resources which may be represented as directed edges between pairs of nodes. For example, if resource “A” depends on resource “B” and resource “B” depends on resource “C”, resource “D” and resource “E”, the resulting dependency graph may have five nodes, with a directed edge between the node (also referred to herein as a “vertex”) representing resource “A” and the node representing resource “B”, a directed edge between the node representing resource “B” and the node representing resource “C”, a directed edge between the node representing resource “B” and the node representing resource “D” and a directed edge between the node representing resource “B” and the node representing resource “E”. (as adding logical dependency graph nodes and logical dependency graph Page 131Docket No.: LIY01.003edges corresponding to the rule (i.e., dependencies), precedent rules of the 2rule and precedent rules of each precedent rule (i.e., Fig. 5, 502, resource ID 5, use resource 2, and resource ID11 depends on 10));  
3(f) determine, via the processor, an execution complexity gauge value 4associated with the generated logical dependency graph data structure (Gosar, Col 5, lines 27-38, The dependency graph may be used to next determine what operations associated with the received command may be performed in parallel and/or asynchronously. Operations that may be performed in parallel (in contrast to operations that must be performed sequentially) are operations that do not depend on one another and/or operations that may only have small, minor or otherwise insignificant dependencies. When determining the maximum number of operations (as an execution complexity gauge value) associated with the received command may be performed in parallel and/or asynchronously, the determination may be based on the availability of downstream worker threads that may be configured to receive and process the operations);  
5(g) determine, via the processor, a set of distributed worker processes to 6be utilized to execute the requested calculation (Gosar, Col 11, lines 55-60, The workflow processor 116 may create one or more sub-workflows 118 (as determining set of distributed worker processes) (or parallelizable sub-workflows) to create the resources associated with the stack description and may cause those sub-workflows 118 to be executed 120 to create the stack instantiation 122 comprising one or more stack resources 124; Also see Fig. 8, 812, generate parallelizable sub-workflows for one or more subsets of the selected set of nodes);  
7(h) divide, via the processor, the generated logical dependency graph 8data structure into a set of subgraphs based on the execution complexity gauge value, 9wherein each worker process in the set of distributed worker processes is assigned a 10subgraph from the set of subgraphs (Gosar,  Fig. 7, 702, 704 to 734 (as divide the generated logical dependency graph 8data structure into a set of subgraphs), 706 to 736 placing (as assigned), 708 to 738 (as set of distributed worker process); Col 15, lines 51-64, node “1”, node “2” and node “3” have no incoming edges and thus no dependencies. The three nodes may be partitioned (as divide) 704 and placed 706 (as assigned) in parallelizable sub-workflow 708. Similarly node “4” and node “5” which depend on node “1” and on node “2” may be partitioned 710 and placed 712 in parallelizable sub-workflow 714. The partition 710 may be created based at least in part on node “6” having a dependency on node “5”. Node “6” which depends on node “3” and on node “5” may be partitioned 716 and placed 718 in parallelizable sub-workflow 720. The single resource represented by the single node “6” in parallelizable sub-workflow 720 may be an indicator of the restriction or bottleneck associated with the dependency between node “6” and node “7”. Also see Col 5, lines 34-38; When determining the maximum number of operations (as an execution complexity gauge value) associated with the received command may be performed in parallel and/or asynchronously, the determination may be based on the availability of downstream worker threads that may be configured to receive and process the operations);  
11(i) initialize, via the processor, each respective worker process in the set 12of distributed worker processes with the subgraph assigned to the respective worker 13process (Gosar,  Fig. 7, 702, 704 to 734 (as divide the generated logical dependency graph 8data structure into a set of subgraphs), 706 to 736 placing (as assigned), 708 to 738 (as set of distributed worker process); Col 7, lines 43-51, The operation may include specific instructions to perform the operation on the one or more computer resources of a stack implementation or it may include instructions that may be forwarded to each resource. The stack operation may be initiated by a process, command, system, user and/or other such computer system entity running on a local and/or remote system);  
14(j) coordinate, via the processor, execution of the requested calculation 15by worker processes in the set of distributed worker processes (Gosar, Fig. 8, 818 processing workflows; Fig. 9, 900, 904 to 906 to 908 to 910, 916 to 912, 920 to 922; Col 17, lines 5-24, parallelizable sub-workflows may be ordered and/or parallelized based at least in part on a dependency graph as described herein at least in connection with FIGS. 1 and 2 and in accordance with at least one embodiment…The subgraph with nodes “14” through “16” and the subgraph with nodes “17” through “20” have been added for the purposes of this illustration. Parallelizable sub-workflow 904, parallelizable sub-workflow 906, parallelizable sub-workflow 908, parallelizable sub-workflow 910, parallelizable sub-workflow 912 and parallelizable sub-workflow 914 represent a single chain of parallelizable sub-workflow dependencies. Each of the workflows in the chain of parallelizable sub-workflow dependencies must be completed before the next is started. For example, parallelizable sub-workflow 910 may not be started before parallelizable sub-workflow 908 is completed due to the dependency between resource ID 6 and resource ID 7);
the set of distributed worker processes that is assigned the subgraph that contains the logical dependency graph node corresponding to the output rule (Gosar, Fig. 5, 502, resource ID 1…resource ID 5, use resource 2…resource ID 7 use: resource 6 set: attribute X=value, resource ID 11 depends on: 10 (as including output rule); Fig. 8, 802 to 818; Fig.7, 708 to 738 (as set of distributed worker processes), node 1 to node 13 (as the subgraph that contains the logical dependency graph node); Col 4, lines 1-5, A service associated with the computing system may begin to create the dependency graph by first processing the stack description or template and/or by examining (as determining) the stack instantiation to determine the dependencies (as output rule) between the resources associated with the stack; Col 3, lines 54-57, stack command may be received as a transmitted command, or as a command sent to or sent from a web service, or as a command to execute one or more commands from an application programming interface (API) configured to perform stack operations; Col 17, lines 5-24, parallelizable sub-workflows may be ordered and/or parallelized based at least in part on a dependency graph as described herein at least in connection with FIGS. 1 and 2 and in accordance with at least one embodiment).

Gosar fails to specifically teach when determining the output rule and the output rule's set 11of rule parameters, wherein a current rule is initialized to the 13output rule.  

However, Novak teaches when determining the output rule and the output rule's set 11of rule parameters, wherein a current rule is initialized to the 13output rule (Novak, Fig. 1, 102 create policy 104, 108 deploy policy 104; [0003] lines 3-22, The administrator may create a new policy, and may cause the new policy to be evaluated along with the current policy as a test…if that data indicates that the policy will behave as expected, then the current policy may be replaced with the new policy. When the current policy is replaced with the new policy, future access decisions are made under the new policy (as current rule is initialized to the 13output rule).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Gosar with Novak because Novak’s teaching of replacing the present rule with newly received policy would have provided Gosar’s system with the advantage and capability to allow the system to easily change the rule based on the request which improving the system performance and efficiency.

Both Gosar and Novak fail to specifically teach the rule for generating logical dependency graph data structure is best matching rule, and it is determined by 14(c) query, via the processor, a rule lookup table data structure to 15determine a set of matching rules, corresponding to the current rule, based on the 16current rule's identification tuple;  17(d) select, via the processor, the best matching rule from the set of 18matching rules, wherein the best matching rule's set of rule parameters best 19corresponds to the current rule's set of rule parameters.

However, Kuo teaches the rule is best matching rule, and it is determined by (c) query, via the processor, a rule lookup table data structure to determine a set of matching rules, corresponding to the current rule, based on the current rule's identification tuple (Kuo, [0005] lines 6-9, searching a rule details table (as rule lookup table data structure) for one or more entries comprising attributes matching a search request (as determining a set of matching rules corresponding to the request (as current rule for searching); [0040] lines 2-14, searching for a rule or results of the rule. Search parameters can be received, for example, from a point-of-sale terminal or a client (610). The received search parameters correspond to rule attributes in the rule attribute table. A first search parameter is then selected (615). Determination of which search parameter to choose for the initial search can be based upon a variety of criteria…Such criteria can include, for example, whether a database index has been generated for the search parameter; claim 6, selecting a first parameter of the search request; and identifying each rule identifier associated with an entry (as current rule’s identification tuple) of the rule details table having a corresponding attribute that matches the first parameter. Also see Fig. 4A and 4B for rule’s identification tuple);  
(d) select, via the processor, the best matching rule from the set of matching rules, wherein the best matching rule's set of rule parameters best corresponds to the current rule's set of rule parameters (Kuo, [0005] lines 6-9, searching a rule details table for one or more entries comprising attributes matching a search request and identifying a rule (as best matching rule) corresponding to the search parameters using a result of the searching; claim 7, selecting a second parameter of the search request; and identifying each rule identifier associated with an entry of the previously identified rule identifiers having a corresponding attribute that matches the second parameter (as selecting best matching rule from the set of matching rules (i.e., matching both first and second parameters, as best matching)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Gosar and Novak with Kuo because Kuo’s teaching of selecting a best matching policy based on the matching between different parameters would have provided Gosar and Novak’s system with the advantage and capability to determining the best matching rule in order to allow the system to applying the best rule for best performance and efficiency.

Gosar, Novak and Kuo fail to specifically teach wherein each 16respective worker process calculates results for logical dependency graph nodes in the 17subgraph assigned to the respective worker process and 18(k) obtain, via the processor, a computation result of the logical 19dependency graph node corresponding to the output rule, from the worker process in 20the set of distributed worker processes.

However, Sirota teaches wherein each 16respective worker process calculates results for logical dependency graph nodes in the 17subgraph assigned to the respective worker process (Sirota, Fig. 2C, 210a node A to D, 210b Job, J-A to J-D, 210c operation A01 to A04, input data, output data (i.e., dependency) [Examiner noted: each node (i.e., A to D, as respective worker process) has assigned respective partial operations (i.e., J-A, as sub-graph) for execution]; Fig. 6, 625 select the determined quantity of computing nodes for executing the program, 630 initiate execution, 635 wait for intermediate output results from completion of job(s)),
  (k) obtain, via the processor, a computation result of the logical 19dependency graph node corresponding to the output rule, from the worker process in 20the set of distributed worker processes (Sirota, Fig. 2C, 210a node A to D, 210b Job, J-A to J-D, 210c operation A01 to A04, input data, output data (i.e., dependency); Fig. 6, 640 any jobs not completed, No to 685 Produce final execution results for program, store results, and optionally provide to user; Col 16, lines 27-34, various intermediate output data and other intermediate results from the partial execution of an execution job on a computing node may be temporarily stored locally on the computing node during the execution; Col 29, lines 18-26,  If it is instead determined in block 640 that all of the execution jobs have completed, the routine continues to block 685 to produce final execution results for the program, and to optionally store those final results and/or provide them to the user. The final execution results may be generated or otherwise produced in various manners in various embodiments, such as by combining output results from multiple execution jobs in various ways (as obtain a computation result of the logical 19dependency graph node from the set of distributed worker processes, please note: output rule was taught by Gosar).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Gosar, Novak and Kuo with Sirota because Sirota’s teaching of obtaining the final result based on different partial results from different nodes (as different worker process) would have provided Gosar, Novak and Kuo’s system with the advantage and capability to allow the system to provide the final result only one time which improving the system data communication efficiency and bandwidth utilization. 

As per claim 5, Gosar, Novak, Kuo and Sirota teach the invention according to claim 1 above. Kuo further teaches wherein an identification tuple comprises an ordered 10list that includes a rule's namespace and rule name (Kuo, Fig. 4B, 430 RDID (ordered from 0 to 15, as rule name), 445 AttrID, 450, 460, 470; [0031] lines 1-9, FIG. 4B is an illustration of an example rule details table that is associated with the parent rules table of FIG. 4A and contains some of the rule attributes previously illustrated in the table shown in FIG. 3. As illustrated, the rule details table of FIG. 4B contains six columns: rule details identifier (RDID) 430, parent rule identifier (PRID) 440, attribute identifier (AttrID) 445, and rule attributes columns for strings 450, numerical attributes 460, and date attributes 470.

As pre claim 10, Gosar, Novak, Kuo and Sirota teach the invention according to claim 1 above. Gosar further teaches (e) generate the logical 2dependency graph data structure further comprise instructions to:  3(e1) determine, via the processor, a logical dependency graph node identifier 4for the rule (Gosar, Fig. 5, 508 dependency graph, nodes 1-13 (as logical dependency graph node identifier, node# refers to resource ID); Col 3, lines 3-20, A dependency graph is a graphical (in the mathematical sense) representation of one or more resources which may be represented as nodes (also referred to herein as “vertices”) of the graph and one or more dependencies between those resources which may be represented as directed edges between pairs of nodes. For example, if resource “A” depends on resource “B” and resource “B” depends on resource “C”…the node representing resource “D” and a directed edge between the node representing resource “B” and the node representing resource “E”);  
5(e2) either, upon determining, via the processor, that the logical dependency 6graph node identifier does not yet exist in the logical dependency graph data 7structure:  8add, via the processor, a new logical dependency graph node, 9corresponding to the best matching rule, to the logical dependency graph data 10structure, wherein the new logical dependency graph node is assigned the logical 11dependency graph node identifier;  12upon determining, via the processor, that the current rule is not the 13output rule, add a logical dependency graph edge between the new logical dependency 14graph node and a logical dependency graph node corresponding to the best matching 15rule's dependent rule;  16determine, via the processor, a set of precedent rules for the best 17matching rule, wherein the best matching rule is a dependent rule for precedent rules 18in the set of precedent rules; and  19process, via the processor, each respective precedent rule in the set of 20precedent rules by: setting the current rule to the respective precedent rule, and repeating elements (c)-(e); and Page 134Docket No.: LIY01.003return, via the processor, to processing precedent rules of the best 2matching rule's dependent rule until precedent rules for the output rule are 3processed; 4(e3) or, upon determining, via the processor, that the logical dependency graph 5node identifier already exists in the logical dependency graph data structure (Gosar, Fig. 6, 604 select fist/next resource, 606 create Node for selected resource; 608 More resource? YES to 604 (as determining the logical dependency graph 5node identifier already exists, i.e., the first node is already added and more nodes need to be add)): 6add, via the processor, a logical dependency graph edge between an 7existing logical dependency graph node, associated with the logical dependency graph snode identifier, and a logical dependency graph node corresponding to the rule's dependent rule (Gosar, Fig. 5, 508 dependency graph, 502 stack description (as containing rule’s dependent rule); Fig. 6, 606 create node for selected resource, 610, 612 depends on resources? 616 locate first/next resource node for resource that selected node depends on, 618 Determine dependency edge direction from command and stack description, 620 create dependency edge); and
10return, via the processor, to processing precedent rules of the rule's dependent rule (Gosar, Fig. 6, 620 to 622 more dependent resources? Yes, back to 616 locate first/next resource node for resource that selected node depends on; Fig. 8, 804 select set of nodes with no incoming dependencies, 806 and to 818 process workflows). In addition, Kuo teaches the rule is best matching rule (Kuo, [0005] lines 6-9, searching a rule details table (as rule lookup table data structure) for one or more entries comprising attributes matching a search request; [0005] lines 6-9, searching a rule details table for one or more entries comprising attributes matching a search request and identifying a rule (as best matching rule) corresponding to the search parameters using a result of the searching; claim 7, selecting a second parameter of the search request; and identifying each rule identifier associated with an entry of the previously identified rule identifiers having a corresponding attribute that matches the second parameter (as best matching rule from the set of matching rules (i.e., matching both first and second parameters, as best matching)).

As pre claim 12, Gosar, Novak, Kuo and Sirota teach the invention according to claim 1 above. Gosar further teaches wherein a logical dependency graph edge is a data 16field in a logical dependency graph node that refers to another logical dependency 17graph node (Gosar, Fig. 5, 508 dependency graph, edges between nodes; Fig. 6, 606 create node for selected resource, 610, 612 depends on resources? 616 locate first/next resource node for resource that selected node depends on, 618 Determine dependency edge direction from command and stack description, 620 create dependency edge; also see Fig. 9).

As pre claim 13, Gosar, Novak, Kuo and Sirota teach the invention according to claim 1 above. Gosar further teaches wherein the execution complexity gauge value is 19determined based on at least one of: the number of nodes in the logical dependency 20graph, the sum of output tensor sizes of logical dependency graph nodes, network Page 135Docket No.: LIY01.003data transfer size associated with the logical dependency graph, computation time of 2the requested calculation (Gosar, Fig. 8, 806 generate parallel workflows…, 808, 810 select first/next set of nodes (as number of nodes in the logical dependency 20graph), 812 generate parallelizable sub-workflows…, 814 set complete, No back to 812 utile nor more node 818;(as determining execution complexity gauge value (number of operations) based on the number of nodes in the logical dependency 20graph); also see Col 5, lines 27-38, The dependency graph may be used to next determine what operations associated with the received command may be performed in parallel and/or asynchronously. Operations that may be performed in parallel (in contrast to operations that must be performed sequentially) are operations that do not depend on one another and/or operations that may only have small, minor or otherwise insignificant dependencies. When determining the maximum number of operations (as an execution complexity gauge value) associated with the received command may be performed in parallel and/or asynchronously, the determination may be based on the availability of downstream worker threads that may be configured to receive and process the operations).

As per claim 36, it is a distributed system generating rule compiler processor-readable non-10transitory physical medium claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above.

As per claim 37, it is a processor-implemented distributed system generating rule compiler method claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above.


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gosar, Novak, Kuo and Sirota, as applied to claim 1 above, and further in view of Venkataraman et al. (US Pub. 2018/0302410 A1).

As per claim 2, Gosar, Novak, Kuo and Sirota teach the invention according to claim 1 above. Gosar, Novak, Kuo and Sirota fail to specifically teach wherein the rule lookup table data structure contains 2a set of identification tuple to rule data structure mappings.

However, Venkataraman teaches wherein the rule lookup table data structure contains 2a set of identification tuple to rule data structure mappings (Venkataraman, Fig. 7, 711 Firewall rule configuration (as rule lookup table), priority column, rule ID, Src IP, dest IP, protocol, S port; [0042] lines 18-23, When the lookup key 702 is applied to the firewall rule configuration table 711, a matching rule (e.g., Rule ID 127997) is identified as the highest priority rule having a source port range value 712 (e.g., 0000************=1-4095) which matches the extracted source port value 703 (e.g., 2000) from lookup key 702 extracted from the TCP packet 701. This matching determination is made in a two-step process, starting with step “1” where the firewall rule configuration table 711 is accessed by the lookup key 702 to return the first matching rule (Rule ID 127997) from the ACL table along with the Rule Context pointer to the extended check node 722 for the matching Rule ID 127997).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Gosar, Novak, Kuo and Sirota with Venkataraman because Venkataraman’s teaching of lookup table that contains different data mappings would have provided Gosar, Novak, Kuo and Sirota’s system with the advantage and capability to allow the system to easily determining the matched rules based on the request in order to improve the system efficiency. 

As per claim 7, Gosar, Novak, Kuo and Sirota teach the invention according to claim 1 above. Gosar, Novak, Kuo and Sirota fail to specifically teach wherein a single rule exists in the set of matching 15rules, and the single rule is selected as the best matching rule.

However, Venkataraman teaches wherein a single rule exists in the set of matching 15rules, and the single rule is selected as the best matching rule (Venkataraman, [0042] lines 12-23, When the lookup key 702 is applied to the firewall rule configuration table 711, a matching rule (e.g., Rule ID 127997) is identified as the highest priority rule having a source port range value 712 (e.g., 0000************=1-4095) which matches the extracted source port value 703 (e.g., 2000) from lookup key 702 extracted from the TCP packet 701. This matching determination is made in a two-step process, starting with step “1” where the firewall rule configuration table 711 is accessed by the lookup key 702 to return the first matching rule (Rule ID 127997) from the ACL table along with the Rule Context pointer to the extended check node 722 for the matching Rule ID 127997. In step “2”, software performs the “extended-check” by traversing the list of rules that has the “port-range” and cross-checking if the packet's source port matches the rule's source port-range. If there is a match, then that rule is used (as matching rule's set of rule parameters best 19corresponds to the current rule's set of rule parameters). With the example packet 701, the packet's source port is “2000,” and the matching rule ID “127997” has a source port range “2000-2048” as part of “extended-check.” Since the port number 2000 is part of the range “2000-2048,” this rule is considered as matched and used).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Gosar, Novak, Kuo and Sirota with Venkataraman because Venkataraman’s teaching of lookup table that contains different data mappings would have provided Gosar, Novak, Kuo and Sirota’s system with the advantage and capability to allow the system to easily determining the matched rules based on the request in order to improve the system efficiency. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gosar, Novak, Kuo, Sirota and Venkataraman, as applied to claim 2 above, and further in view of Gaboury (US Patent. 5,481,717).

As per claim 3, Gosar, Novak, Kuo, Sirota and Venkataraman teach the invention according to claim 2 above. Venkataraman further teaches wherein a rule data structure includes a data field 4that references an associated data structure that implements a 5forward calculation operation (Venkataraman, [0002] lines 12-16, The filtering rules use rule criteria, such as specified source IP addresses, destination IP addresses, and other criteria, to identify packets as well as one or more actions to perform on packets that match the specified rule criteria; [0014] results of the packet filtering operations; [0019] lines 1-6, With this rule in place, the policy enforcement operation will match the selector values of a received packet at the data input 30 against the rules configured in the ACL lookup table 24, and once there is a match, all subsequent packets belonging to the flow is “allowed” and/or forwarded to the data output 32 (since that is the rule action for packets meeting the rule criteria). [0042] lines 18-23, When the lookup key 702 is applied to the firewall rule configuration table 711, a matching rule (e.g., Rule ID 127997) is identified as the highest priority rule having a source port range value 712 (e.g., 0000************=1-4095) which matches the extracted source port value 703 (e.g., 2000) from lookup key 702 extracted from the TCP packet 701. This matching determination is made in a two-step process, starting with step “1” where the firewall rule configuration table 711 is accessed by the lookup key 702 to return the first matching rule (Rule ID 127997) from the ACL table along with the Rule Context pointer to the extended check node 722 (as reference) for the matching Rule ID 127997; Abstract, lines 9-11, one or more actions contained in the first extended check node to be performed). In addition, Sirota teaches the operation is to calculate a result (Sirota, Col 16, lines 27-34, various intermediate output data and other intermediate results from the partial execution of an execution job on a computing node may be temporarily stored locally on the computing node during the execution; Col 29, lines 18-26,  If it is instead determined in block 640 that all of the execution jobs have completed, the routine continues to block 685 to produce final execution results for the program, and to optionally store those final results and/or provide them to the user. The final execution results may be generated or otherwise produced in various manners in various embodiments, such as by combining output results from multiple execution jobs in various ways).

Gosar, Novak, Kuo, Sirota and Venkataraman fail to specifically teach the associated data structure is concrete atom data structure, and calculation operation of a generic atom interface.

However, Gaboury teaches the associated data structure is concrete atom data structure, and calculation operation of a generic atom interface (Gaboury, Col 7, lines 17-21, The first four atoms (description unit) form the environment declaration portion of the generic query. These atoms define the types of values the inputs to the stack may have during execution. The fifth atom of the generic query defines the interface, which in this example consists of the interface to the stack).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Gosar, Novak, Kuo, Sirota and Venkataraman with Gaboury because Gaboury’s teaching of atom data structure would have provided Gosar, Novak, Kuo, Sirota and Venkataraman’s system with the advantage and capability to allow the system to easily manage the different data structures which improving the system performance. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gosar, Novak, Kuo, Sirota, Venkataraman and Gaboury, as applied to claim 3 above, and further in view of Shi et al. (US Patent. 11,288,326 B2).

As per claim 4, Gosar, Novak, Kuo, Sirota, Venkataraman and Gaboury teach the invention according to claim 3 above. Venkataraman teaches wherein a rule data structure includes a data field 7that references a function (Venkataraman, [0002] lines 12-16, The filtering rules use rule criteria, such as specified source IP addresses, destination IP addresses, and other criteria, to identify packets as well as one or more actions to perform on packets that match the specified rule criteria; [0042] lines 18-23, When the lookup key 702 is applied to the firewall rule configuration table 711, a matching rule (e.g., Rule ID 127997) is identified as the highest priority rule having a source port range value 712 (e.g., 0000************=1-4095) which matches the extracted source port value 703 (e.g., 2000) from lookup key 702 extracted from the TCP packet 701. This matching determination is made in a two-step process, starting with step “1” where the firewall rule configuration table 711 is accessed by the lookup key 702 to return the first matching rule (Rule ID 127997) from the ACL table along with the Rule Context pointer to the extended check node 722 (as reference) for the matching Rule ID 127997; Abstract, lines 9-11, one or more actions contained in the first extended check node to be performed).

Gosar, Novak, Kuo, Sirota, Venkataraman and Gaboury fail to specifically teach the function is a factory function that creates an instance of the associated concrete 8atom data structure.

However, Shi teaches the function is a factory function that creates an instance of the associated concrete 8atom data structure (Shi, claim 1, creating information codes, wherein the information codes are atomic data structures extracted from the judgment documents according to preset classification dimensions and are configured for distinguishing and associating different judgment documents).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Gosar, Novak, Kuo, Sirota, Venkataraman and Gaboury with Shi because Shi’s teaching of creating the atomic data structure would have provided Gosar, Novak, Kuo, Sirota, Venkataraman and Gaboury’s system with the advantage and capability to allow the system to easily distinguishing and associating different data which improving the system efficiency. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gosar, Novak, Kuo and Sirota, as applied to claim 1 above, and further in view of Varvello et al. (US Pub. 2015/0242429 A1).

As per claim 6, Gosar, Novak, Kuo and Sirota teach the invention according to claim 1 above. Kuo further teaches wherein an identification tuple comprises an ordered list that includes a rule's namespace and rule 13name (Kuo, Fig. 4B, 430 RDID (ordered from 0 to 15, as rule name), 445 AttrID, 450, 460, 470; [0031] lines 1-9, FIG. 4B is an illustration of an example rule details table that is associated with the parent rules table of FIG. 4A and contains some of the rule attributes previously illustrated in the table shown in FIG. 3. As illustrated, the rule details table of FIG. 4B contains six columns: rule details identifier (RDID) 430, parent rule identifier (PRID) 440, attribute identifier (AttrID) 445, and rule attributes columns for strings 450, numerical attributes 460, and date attributes 470).

Gosar, Novak, Kuo and Sirota fail to specifically teach wherein an identification tuple comprises a hash 12value calculated based on an ordered list.

However, Varvello teaches wherein an identification tuple comprises a hash 12value calculated based on an ordered list (Varvello, Fig. 6, Hash table (contains rule, action, stats); [0008] lines 4-8, computing, for each of the hash functions, a respective set of hash values for the data set by hashing each of the data values of the data set using the respective hash function. The method includes computing a set of hash bits for the data set based on the respective sets of hash values for the data set).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Gosar, Novak, Kuo and Sirota with Varvello because Varvello’s teaching of computing the hash values based on the data in the data set would have provided Gosar, Novak, Kuo and Sirota’s system with the advantage and capability to allow the system to easily manage the different data in order to improving the system performance. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gosar, Novak, Kuo and Sirota, as applied to claim 1 above, and further in view of Chizeck et al. (US Pub. 2015/0295949 A1).

As per claim 8, Gosar, Novak, Kuo and Sirota teach the invention according to claim 1 above. Kuo teaches wherein multiple rules exist in the set of matching 17rules (Kuo, [0005] lines 6-9, searching a rule details table for one or more entries comprising attributes matching a search request; [0040] lines 2-14, searching for a rule or results of the rule. Search parameters can be received, for example, from a point-of-sale terminal or a client (610). The received search parameters correspond to rule attributes in the rule attribute table. A first search parameter is then selected (615). Determination of which search parameter to choose for the initial search can be based upon a variety of criteria…Such criteria can include, for example, whether a database index has been generated for the search parameter; claim 6, selecting a first parameter of the search request; and identifying each rule identifier associated with an entry of the rule details table having a corresponding attribute that matches the first parameter).

Gosar, Novak, Kuo and Sirota fail to specifically teach a rule with the minimum inheritance distance is selected as the best 18matching rule.

However, Chizeck teaches a rule with the minimum inheritance distance is selected as the best 18matching rule (Chizeck, [0146] lines 1-16, the plurality of reality rules can include at least one rule selected from the group of rules consisting of…a rule about a minimum distance between the remotely-operable device and another device).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Gosar, Novak, Kuo and Sirota with Chizeck because Chizeck’s teaching of selecting the rule that having the minimum distance between the devices would have provided Gosar, Novak, Kuo and Sirota’s system with the advantage and capability to allow the system to minimize the time for communicating the data which improving the data transmission efficiency and system performance.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gosar, Novak, Kuo, Sirota and Chizeck, as applied to claim 8 above, and further in view of Venkataraman et al. (US Pub. 2018/0302410 A1).

As per claim 9, Gosar, Novak, Kuo, Sirota and Chizeck teach the invention according to claim 8 above. Chizeck teaches wherein multiple rules with the minimum 20inheritance distance exist (Chizeck, [0146] lines 1-16, the plurality of reality rules can include at least one rule selected from the group of rules consisting of…a rule about a minimum distance between the remotely-operable device and another device).

Gosar, Novak, Kuo, Sirota and Chizeck fail to specifically teach best matching rule is selected using a tie breaker technique based on one of: position of rule parameters, types of rule parameters.

However, Venkataraman teaches best matching rule is selected using a tie breaker technique based on one of: position of rule parameters, types of rule parameters (Venkataraman, [0042] lines 12-23, When the lookup key 702 is applied to the firewall rule configuration table 711, a matching rule (e.g., Rule ID 127997) is identified as the highest priority rule (as types of rule parameters) having a source port range value 712 (e.g., 0000************=1-4095) which matches the extracted source port value 703 (e.g., 2000) from lookup key 702 extracted from the TCP packet 701. This matching determination is made in a two-step process, starting with step “1” where the firewall rule configuration table 711 is accessed by the lookup key 702 to return the first matching rule (Rule ID 127997) from the ACL table along with the Rule Context pointer to the extended check node 722 for the matching Rule ID 127997. In step “2”, software performs the “extended-check” by traversing the list of rules that has the “port-range” and cross-checking if the packet's source port matches the rule's source port-range. If there is a match, then that rule is used (as matching rule's set of rule parameters best 19corresponds to the current rule's set of rule parameters). With the example packet 701, the packet's source port is “2000,” and the matching rule ID “127997” has a source port range “2000-2048” as part of “extended-check.” Since the port number 2000 is part of the range “2000-2048,” this rule is considered as matched and used).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Gosar, Novak, Kuo, Sirota and Chizeck with Venkataraman because Venkataraman’s teaching of selecting the best matching rule based on highest priority data would have provided Gosar, Novak, Kuo, Sirota and Chizeck’s system with the advantage and capability to allow the system to processing the operation based on the operation importance which improving the system performance. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gosar, Novak, Kuo and Sirota, as applied to claim 1 above, and further in view of Hofmann et al. (US Patent. 7,665,063 B1).

As per claim 11, Gosar, Novak, Kuo and Sirota teach the invention according to claim 1 above. Gosar, Novak, Kuo and Sirota fail to specifically teach wherein a logical dependency graph node is a data 13structure that that includes a data field that references a corresponding rule's 14identification tuple.

However, Hofmann teaches wherein a logical dependency graph node is a data 13structure that includes a data field that that references a corresponding rule's 14identification tuple (Hofmann, Fig. 4, rule 1 to rule 3 (rule ID references a corresponding rule's 14identification tuple); Col 3, line 66 to Col 4 line 2, The code generated by the rule compiler may be in Java, C, or any other language suitable for processing by the rule interpreter (see below). The rule compiler also generates a dependency network; Col 13, lines 60-61, The rule compiler also generates rule body execution code (code corresponding to the rule body); Col 15, lines 5-14, The rules and variables in the network shown in FIG. 4 form a directed acyclic graph (DAG). In a DAG, the arcs are all directed, and there are no loops. The dependency network for a simple formula declarative system is always a DAG. This has important implications for the rule interpreter).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Gosar, Novak, Kuo and Sirota with Hofmann because Hofmann’s teaching of rule ID refers to different rule body/code would have provided Gosar, Novak, Kuo and Sirota’s system with the advantage and capability to allow the system to easily manage the different rules for different operations which improving the system efficiency. 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gosar, Novak, Kuo and Sirota, as applied to claim 1 above, and further in view of SU et al. (US Pub. 2020/0235885 A1).

As per claim 14, Gosar, Novak, Kuo and Sirota teach the invention according to claim 1 above. Gosar teaches wherein the cardinality of the set of distributed 4worker processes is determined based on a number of available worker 5processes (Gosar, Fig. 8, 806, 808, 810, 812, 814 and 816; Col 6, lines 16-23, The parallel execution of parallelizable sub-workflow (executing the third parallelizable sub-workflow while the first and/or the second parallelizable sub-workflows are executing) may depend on the availability of resources within the computing system to perform the operations as well as the availability of resources required by the operations (in this case, available slots in host machines for the VM instances); also see Col 5, lines 27-38, The dependency graph may be used to next determine what operations associated with the received command may be performed in parallel and/or asynchronously. Operations that may be performed in parallel (in contrast to operations that must be performed sequentially) are operations that do not depend on one another and/or operations that may only have small, minor or otherwise insignificant dependencies…the determination may be based on the availability of downstream worker threads that may be configured to receive and process the operations).

Gosar, Novak, Kuo and Sirota fail to specifically teach the determination is  based on a specified fixed number.

However, SU teaches the determination is based on a specified fixed number (SU, [0087] lines 4-10,  a resource group can be defined as consisting of a fixed number of resource elements (RE), or consisting of a fixed number of frequency-domain PRBs. At this time, in view of possible presence of a reference signal and other channels, different resource groups are possible to contain different valid resource elements. The mapping of the CFICH in the time-domain can occupy one or more OFDM symbols. Occupancy of only the first symbol can help the user to quickly obtain CFI information, while occupancy of multiple symbols can result in higher time-domain diversity gain, improving reliability of CFICH transmission).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Gosar, Novak, Kuo and Sirota with SU because SU’s teaching of defining based on the fixed number of resources would have provided Gosar, Novak, Kuo and Sirota’s system with the advantage and capability to allow the system to more precisely determining the processing capability based on the fixed number of resource/worker process in order to improving the system performance.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gosar, Novak, Kuo and Sirota, as applied to claim 1 above, and further in view of CHOU et al. (US Pub. 2018/0144251 A1).

As per claim 15, Gosar, Novak, Kuo and Sirota teach the invention according to claim 1 above. Gosar teaches wherein the cardinality of the set of distributed 7worker processes is determined based on the execution complexity gauge value and a 8scaling parameter value (Gosar, Fig. 8, 806, 808, 810, 812, 814 and 816; Col 6, lines 16-23, The parallel execution of parallelizable sub-workflow (executing the third parallelizable sub-workflow while the first and/or the second parallelizable sub-workflows are executing) may depend on the availability of resources within the computing system to perform the operations as well as the availability of resources required by the operations (in this case, available slots (as a 8scaling parameter value) in host machines for the VM instances); Col 5, lines 27-38, The dependency graph may be used to next determine what operations associated with the received command may be performed in parallel and/or asynchronously. Operations that may be performed in parallel (in contrast to operations that must be performed sequentially) are operations that do not depend on one another and/or operations that may only have small, minor or otherwise insignificant dependencies…the determination may be based on the availability of downstream worker threads that may be configured to receive and process the operations).

Gosar, Novak, Kuo and Sirota fail to specifically teach wherein the scaling parameter value is determined based 9on at least one of: target processing time, target available memory, target cost, target 10data transfer size.

However, CHOU teaches wherein the scaling parameter value is determined based 9on at least one of: target processing time, target available memory, target cost, target 10data transfer size (CHOU, [0036] lines 1-5, the user-defined attribute comprises a task execution priority value, a task deadline time, a minimum computing node number and a maximum computing node number. The optimization procedure 137 calculates a task weight value (i.e., a task value) of the to-be-executed task according to the following formula: V = EP × D D – WT; where V is the task weight value, EP is the task execution priority value and is a positive number, D is the task deadline time (as target processing time) of the to-be-executed task, and WT is an execution waiting time).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Gosar, Novak, Kuo and Sirota with CHOU because CHOU’s teaching of task weight value based on the task deadline time (as target processing time) would have provided Gosar, Novak, Kuo and Sirota’s system with the advantage and capability to allow the system to easily determine the resources/worker process needed for processing the tasks to reach the task deadline time which improving the system processing efficiency.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gosar, Novak, Kuo, Sirota and CHOU, as applied to claim 15 above, and further in view of BLANK et al. (US Pub. 2002/0023069 A1).

As per claim 16, Gosar, Novak, Kuo, Sirota and CHOU teach the invention according to claim 15 above. Gosar, Novak, Kuo, Sirota and CHOU fail to specifically teach wherein the cardinality of the set of distributed 12worker processes is further determined based on an average worker execution 13capability.

	However, BLANK teaches wherein the cardinality of the set of distributed 12worker processes is further determined based on an average worker execution 13capability (BLANK, [0054] lines 1-6, the number of partitions to apportion to each processor is adjusted based on the capability of each processor. In particular, the apportioning system 124 scales the number of partitions to be allocated to an average processor by the ratio of the capability associated with that processor to the average capability of the selected processors).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Gosar, Novak, Kuo, Sirota and CHOU with BLANK because BLANK’s teaching of determine the number of portions to be allocate to the processor for processing based on the execution capability would have provided Gosar, Novak, Kuo, Sirota and CHOU’s system with the advantage and capability to allow the system to easily determining the correct number of operations to be assigned to the processer which improving the resource utilization and processing speed.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gosar, Novak, Kuo and Sirota, as applied to claim 1 above, and further in view of BLANK et al. (US Pub. 2002/0023069 A1).

As per claim 17,  Gosar, Novak, Kuo and Sirota teach the invention according to claim 1 above. Gosar teaches wherein the number of nodes in a subgraph assigned 15to each respective worker process is determined based on the resource (Gosar,  Fig. 7, 702, 704 to 734 (as divide the generated logical dependency graph 8data structure into a set of subgraphs), 706 to 736 placing (as assigned), 708 to 738 (as set of distributed worker process); Col 15, lines 51-64, node “1”, node “2” and node “3” have no incoming edges and thus no dependencies. The three nodes may be partitioned (as divide) 704 and placed 706 (as assigned) in parallelizable sub-workflow 708. Similarly node “4” and node “5” which depend on node “1” and on node “2” may be partitioned 710 and placed 712 in parallelizable sub-workflow 714; Also see Col 5, lines 34-38; When determining the maximum number of operations associated with the received command may be performed in parallel and/or asynchronously, the determination may be based on the availability of downstream worker threads that may be configured to receive and process the operations).

Gosar, Novak, Kuo and Sirota fail to specifically teach the determination is based on respective worker's 16worker execution capability, wherein worker execution capability is determined 17based on at least one of: processor speed, memory size, network speed.

However, BLANK teaches the determination is based on respective worker's 16worker execution capability, wherein worker execution capability is determined 17based on at least one of: processor speed, memory size, network speed (BLANK, [0040] lines 2-4, particular, the apportioning system 124 determines a scaling factor for each processor based on the average speed of all the processors; [0054] lines 1-6, the number of partitions to apportion to each processor is adjusted based on the capability of each processor. In particular, the apportioning system 124 scales the number of partitions to be allocated to an average processor by the ratio of the capability associated with that processor to the average capability of the selected processors).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Gosar, Novak, Kuo and Sirota with BLANK because BLANK’s teaching of determine the number of portions to be allocate to the processor for processing based on the execution capability would have provided Gosar, Novak, Kuo and Sirota’s system with the advantage and capability to allow the system to easily determining the correct number of operations to be assigned to the processer which improving the resource utilization and processing speed.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gosar, Novak, Kuo and Sirota, as applied to claim 1 above, and further in view of Plotko et al. (US Pub. 2017/0323396 A1).

As per claim 18, Gosar, Novak, Kuo and Sirota teaches the invention according to claim 1 above. Gosar teaches wherein at least some of logical dependency graph 19nodes in the generated logical dependency graph data structure are in 20multiple subgraphs that are assigned to different worker processes (Gosar,  Fig. 7, 702, 704 to 734 (as divide the generated logical dependency graph 8data structure into a set of subgraphs), 706 to 736 placing (as assigned), 708 to 738 (as set of distributed worker process); Col 15, lines 51-64, node “1”, node “2” and node “3” have no incoming edges and thus no dependencies. The three nodes may be partitioned (as divide) 704 and placed 706 (as assigned) in parallelizable sub-workflow 708. Similarly node “4” and node “5” which depend on node “1” and on node “2” may be partitioned 710 and placed 712 in parallelizable sub-workflow 714. The partition 710 may be created based at least in part on node “6” having a dependency on node “5”. Node “6” which depends on node “3” and on node “5” may be partitioned 716 and placed 718 in parallelizable sub-workflow 720. The single resource represented by the single node “6” in parallelizable sub-workflow 720 may be an indicator of the restriction or bottleneck associated with the dependency between node “6” and node “7”).

Gosar, Novak, Kuo and Sirota fail to specifically teach the generated logical dependency graph data structure are duplicated in 20multiple subgraphs.

However, Plotko teaches the generated logical dependency graph data structure are duplicated in 20multiple subgraphs (Plotko, [0065] lines 1-10, When the execution units are configured each time the execution units are needed, storage space is not needed because the execution units may be reconfigured each time and do not need to be saved. As a result, the amount of memory and storage in computer system 218 is reduced, as compared to having multiple payroll processing systems for different policies in which processes for performing calculations may be duplicated between the different payroll processing systems. In this manner, computer system 218 is a special purpose computer in which memory and storage in computer system 218 may be more efficiently used, as compared to currently used systems; [0066] lines 1-5, In another illustrative example, a directed acrylic graph (DAG) is used to run payroll 204. For example, a directed acrylic graph that identifies an order of executions is created. The order of executions is based on input and output dependencies in the execution units).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Gosar, Novak, Kuo and Sirota with Plotko because Plotko’s teaching of operation duplication would have provided Gosar, Novak, Kuo and Sirota’s system with the advantage and capability to allow the system to easily determine the processing result which improving the system performance. 


Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gosar, Novak, Kuo and Sirota, as applied to claim 1 above, and further in view of SHI et al. (US Pub. 2010/0223591 A1).

As per claim 19, Gosar, Novak, Kuo and Sirota teach the invention according to claim 1 above. Gosar, Novak, Kuo and Sirota fail to specifically teach wherein the generated logical dependency graph 2data structure includes a packaged logical dependency graph node that utilizes an 3internal logical dependency graph data structure, wherein the internal logical 4dependency graph data structure is constructed using an associated packaged atom 5data structure.

However, SHI teaches wherein the generated logical dependency graph 2data structure includes a packaged logical dependency graph node that utilizes an 3internal logical dependency graph data structure, wherein the internal logical 4dependency graph data structure is constructed using an associated packaged atom 5data structure (SHI, Fig. 7, Fig. 8, independent path groups 1 and 2,  independent path group 1, node 2 and 3 (dependencies, as internal logical dependency graph data structure); [0090] lines 1-3, Concept 5: Path dependence: If a node in path A exists in path B, path A is dependent on path B. Path independence: If no node in path A exists in path B, path A is independent of path B (as associated packaged atom 5data structure)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Gosar, Novak, Kuo and Sirota with SHI because SHI’s teaching of independent path (as a packaged logical dependency graph node) within the computation graph would have provided Gosar, Novak, Kuo and Sirota’s system with the advantage and capability to allow the system to easily manage the task operation and dependency status which improving the system performance.  

As per claim 21, Gosar, Novak, Kuo, Sirota and SHI teach the invention according to claim 19 above. Gosar teaches wherein the internal logical dependency graph data 11structure is distributed across multiple worker processes in the set of distributed 12worker processes (Gosar, Fig. 7, 702, 704 to 734 (as divide the generated logical dependency graph 8data structure into a set of subgraphs), 706 to 736 placing (as assigned), 708 to 738 (as set of distributed worker process); Col 15, lines 51-64, node “1”, node “2” and node “3” have no incoming edges and thus no dependencies. The three nodes may be partitioned (as divide) 704 and placed 706 (as assigned) in parallelizable sub-workflow 708. Similarly node “4” and node “5” which depend on node “1” and on node “2” may be partitioned 710 and placed 712 in parallelizable sub-workflow 714. The partition 710 may be created based at least in part on node “6” having a dependency on node “5”. Node “6” which depends on node “3” and on node “5” may be partitioned 716 and placed 718 in parallelizable sub-workflow 720. The single resource represented by the single node “6” in parallelizable sub-workflow 720 may be an indicator of the restriction or bottleneck associated with the dependency between node “6” and node “7”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gosar, Novak, Kuo, Sirota and SHI, as applied to claim 19 above, and further in view of Wagner et al. (US Patent. 10,564,946 B1).

As per claim 20, Gosar, Novak, Kuo, Sirota and SHI teach the invention according to claim 19 above. Gosar teaches the worker process in the set of distributed 8worker processes that is assigned the subgraph that contains the packaged logical 9dependency graph node (Gosar, Fig. 7, 710 (as subgraph), node 4 and 5 (as packaged logical 9dependency graph node) assigned to 714 workflow; Col 15, lines 51-64, node “1”, node “2” and node “3” have no incoming edges and thus no dependencies. The three nodes may be partitioned (as divide) 704 and placed 706 (as assigned) in parallelizable sub-workflow 708. Similarly node “4” and node “5” which depend on node “1” and on node “2” may be partitioned 710 and placed 712 in parallelizable sub-workflow 714. The partition 710 may be created based at least in part on node “6” having a dependency on node “5”. Node “6” which depends on node “3” and on node “5” may be partitioned 716 and placed 718 in parallelizable sub-workflow 720. The single resource represented by the single node “6” in parallelizable sub-workflow 720 may be an indicator of the restriction or bottleneck associated with the dependency between node “6” and node “7”).
In addition, SHI teaches wherein the internal logical dependency graph data 7structure is in the worker process (SHI, Fig. 7, Fig. 8, independent path groups 1 and 2,  independent path group 1, node 2 and 3 (dependencies, as internal logical dependency graph data structure); [0090] lines 1-3, Concept 5: Path dependence: If a node in path A exists in path B, path A is dependent on path B. Path independence: If no node in path A exists in path B, path A is independent of path B).

Gosar, Novak, Kuo, Sirota and SHI fail to specifically teach wherein the internal logical dependency graph data 7structure is in the worker process is in the same memory space as the worker process.

However, Wagner teaches wherein the internal logical dependency graph data 7structure is in the worker process is in the same memory space as the worker process (Wagner, Col 21, lines 24-32, The graph analyzer 164 may function to generate a directed graph of dependencies between data objects, and to identify subsets of that graph (e.g., including multiple code objects) to be combined into packages in order to achieve metric objectives on the on-demand code execution system 110 (e.g., a reduction in execution time of a task, memory space needed to store a task, etc.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Gosar, Novak, Kuo, Sirota and SHI with Wagner because Wagner’s teaching of the different work process within the same memory space would have provided Gosar, Novak, Kuo, Sirota and SHI’s system with the advantage and capability to allow the system to reduce the memory space needed for storing the different tasks which improving the resource utilization. 


Claims 22-23 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gosar, Novak, Kuo and Sirota, as applied to claim 1 above, and further in view of Wang et al. (US Patent. 11,113,771 B1).

As per claim 22, Gosar, Novak, Kuo and Sirota teach the invention according to claim 1 above. Gosar further teaches provide a graph representation of the logical dependency graph data 16structure (Gosar, Fig. 5, 508 Dependency graph);
In addition, Sirota teaches obtain a computation result of the logical dependency graph node 2from the worker process in the set of distributed worker processes that is assigned 3the subgraph that contains the target logical dependency graph node (Sirota, Fig. 2C, 210a node A to D, 210b Job, J-A to J-D, 210c operation A01 to A04, input data, output data (i.e., dependency) [Examiner noted: each node (i.e., A to D, as respective worker process) has assigned respective partial operations (i.e., J-A, as sub-graph) for execution]; Fig. 6, 625 select the determined quantity of computing nodes for executing the program, 630 initiate execution, 635 wait for intermediate output results from completion of job(s)), Fig. 6, 640 any jobs not completed, No to 685 Produce final execution results for program, store results, and optionally provide to user; Col 16, lines 27-34, various intermediate output data and other intermediate results from the partial execution of an execution job on a computing node may be temporarily stored locally on the computing node during the execution; Col 29, lines 18-26,  If it is instead determined in block 640 that all of the execution jobs have completed, the routine continues to block 685 to produce final execution results for the program, and to optionally store those final results and/or provide them to the user. The final execution results may be generated or otherwise produced in various manners in various embodiments, such as by combining output results from multiple execution jobs in various ways (as obtain a computation result)), and  4provide the computation result for display (Sirota, Fig. 2B and 2C; Col 29, lines 18-26,  If it is instead determined in block 640 that all of the execution jobs have completed, the routine continues to block 685 to produce final execution results for the program, and to optionally store those final results and/or provide them to the user. The final execution results may be generated or otherwise produced in various manners in various embodiments, such as by combining output results from multiple execution jobs in various ways; Col 3, lines 3-6, may provide one or more APIs ("application programming interfaces") that enable a computing device and program of the user to programmatically interact with the DPE service to obtain such tracked information and make such modification requests). 

Gosar, Novak, Kuo and Sirota fail to specifically teach 17obtain a user selection of a target node in the graph representation; 18determine a target logical dependency graph node in the logical 19dependency graph data structure corresponding to the user selected target node in 20the graph representation. Page 137Docket No.: LIY01.003

However, Wang teaches obtain a user selection of a target node in the graph representation (Wang, Col 1, lines 24-26, The tax calculation graph(s) comprise a plurality of nodes including input nodes, functional nodes, and function nodes; Col 3 lines 29-32,  a user selects one or more nodes of the tax calculation graph to selectably configure such node(s) as user enterable nodes. Typically, a target node is also defined, which may be user selected or a default value);
18determine a target logical dependency graph node in the logical 19dependency graph data structure corresponding to the user selected target node in 20the graph representation (Wang, Col 3, lines 40-54;  a sub-graph engine configured to generate a sub-graph of the tax calculation graph based upon the target node and the user enterable nodes selected by the user. The sub-graph engine generates a sub-graph which includes all nodes along each calculation path leading from each user enterable node to the target node).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Gosar, Novak, Kuo and Sirota with Wang because Wang’s teaching of generating a sub-graph based on the user selected target node for processing would have provided Gosar, Novak, Kuo and Sirota’s system with the advantage and capability to allow the system to efficiently utilizing the different rules for the selected target node/tasks which improving the system performance.

As per claim 23, Gosar, Novak, Kuo, Sirota and Wang teach the invention according to claim 22 above. Gosar teaches the set of distributed 7worker processes that is assigned the subgraph that contains the logical 8dependency graph node (Gosar, Fig. 5, 502, resource ID 1…resource ID 5, use resource 2…resource ID 7 use: resource 6 set: attribute X=value, resource ID 11 depends on: 10 (as including output rule); Fig. 8, 802 to 818; Fig.7, 708 to 738 (as set of distributed worker processes), node 1 to node 13 (as the subgraph that contains the logical dependency graph node); Col 4, lines 1-5, A service associated with the computing system may begin to create the dependency graph by first processing the stack description or template and/or by examining (as determining) the stack instantiation to determine the dependencies (as output rule) between the resources associated with the stack; Col 3, lines 54-57, stack command may be received as a transmitted command, or as a command sent to or sent from a web service, or as a command to execute one or more commands from an application programming interface (API) configured to perform stack operations; Col 17, lines 5-24, parallelizable sub-workflows may be ordered and/or parallelized based at least in part on a dependency graph as described herein at least in connection with FIGS. 1 and 2 and in accordance with at least one embodiment). In addition, Sirota teaches wherein the node in the graph representation 6includes a visual indicator that specifies the worker process in the set of distributed 7worker processes (Sirota, Fig. 2B, Fig. 2C; Col 13, lines 25-27, FIG. 2C illustrates status information 210 that is specific to Program X (as visual indicator), such as whose display may be initiated based on selection of link 280 of FIG. 2B. The status information 210 may be displayed in various manners, such as part of the same one or more GUI screens that are displayed with respect to FIG. 2B).
Moreover, Wang teaches target node (Wang, Col 1, lines 24-26, The tax calculation graph(s) comprise a plurality of nodes including input nodes, functional nodes, and function nodes; Col 3 lines 29-32,  a user selects one or more nodes of the tax calculation graph to selectably configure such node(s) as user enterable nodes. Typically, a target node is also defined, which may be user selected or a default value).

As per claim 27, Gosar, Novak, Kuo, Sirota and Wang teach the invention according to claim 22 above. Sirota teaches obtain a user command to view state replication code, wherein execution 19of state replication code on a remote client replicates state of an associated logical 20dependency graph node on the remote client (Sirota, Fig. 2B, 280 (user selection, as obtain user command to view); Fig. 2C, 210f status (as state replication code), 210a node A to D, 210b Job, J-A to J-D, 210c operation A01 to A04, input data, output data (i.e., dependency) [Examiner noted: each node (i.e., A to D, as respective worker process) has assigned respective partial operations (i.e., J-A, as sub-graph) for execution]; Col 13, lines 21-23, illustrating an example of additional status information for example Program X based on user selection of link 280 of FIG. 2B, although in other embodiments particular programs may be selected in other manners. FIG. 2C illustrates status information 210 that is specific to Program X, such as whose display may be initiated based on selection of link 280 of FIG. 2B. The status information 210 may be displayed in various manners, such as part of the same one or more GUI screens that are displayed with respect to FIG. 2B; Col 2. Line 66 to Col 3, line 6,  provide a GUI that a remote user interactively uses to make the execution request (e.g., a Web-based GUI with which a user interacts via a client application, such as a Web browser, executing on a client device of the user), and/or the DPE service may provide one or more APIs ("application programming interfaces") that enable a computing device and program of the user to programmatically interact with the DPE service to make the request); 
determine state replication code associated with the logical 2dependency graph node; and 3generate a display containing the determined state replication code (Sirota, Fig. 2C, 210f status (as state replication code, i.e., in progress), 210a node A to D, 210b Job, J-A to J-D, 210c operation A01 to A04, input data, output data (i.e., dependency) [Examiner noted: each node (i.e., A to D, as respective worker process) has assigned respective partial operations (i.e., J-A, as sub-graph) for execution]; Fig. 2C as display containing the determined state replication code). In addition, Wang teaches target logical 2dependency graph node (Wang, Col 1, lines 24-26, The tax calculation graph(s) comprise a plurality of nodes including input nodes, functional nodes, and function nodes; Col 3 lines 29-32,  a user selects one or more nodes of the tax calculation graph to selectably configure such node(s) as user enterable nodes. Typically, a target node is also defined, which may be user selected or a default value).

As per claim 28, Gosar, Novak, Kuo, Sirota and Wang teach the invention according to claim 22 above. Sirota teaches obtain a user command to switch graph display mode (Sirota, Fig. 2B to Fig. 2C; Col 13, lines 21-23, illustrating an example of additional status information for example Program X based on user selection of link 280 of FIG. 2B, although in other embodiments particular programs may be selected in other manners. FIG. 2C illustrates status information 210 that is specific to Program X, such as whose display may be initiated based on selection of link 280 of FIG. 2B. The status information 210 may be displayed in various manners, such as part of the same one or more GUI screens that are displayed with respect to FIG. 2B; Col 2. Line 66 to Col 3, line 6,  provide a GUI that a remote user interactively uses to make the execution request (e.g., a Web-based GUI with which a user interacts via a client application, such as a Web browser, executing on a client device of the user), and/or the DPE service may provide one or more APIs ("application programming interfaces") that enable a computing device and program of the user to programmatically interact with the DPE service to make the request).
In addition, Wang teaches 7provide a second graph representation of a rule dependency graph data 8structure corresponding to the logical dependency graph data structure (Wang, Fig. 1, 14, Tax calculation graph (as logical dependency graph data structure), 12 completeness graph (as rule dependency graph data structure); Col 9, lines 42-46, Completeness graphs 12 identify each of the conditions (e.g. questions, criteria, conditions) which may be required to be satisfied to complete a particular tax topic or a complete tax return, and also identifies when all conditions have been satisfied to complete a particular tax topic);  
9obtain a user selection of a second target node in the second graph 10representation (Wang, Fig. 2 and Fig. 3; Col 10, lines 41-60, The completeness graph 12 and the tax calculation graph 14 represent data structures that can be constructed in the form of a tree. FIG. 2 illustrates a completeness graph 12 in the form of a tree with nodes 20 and arcs 22 representing a basic or general version of a completeness graph 12 for the topic of determining whether a child qualifies as a dependent for federal income tax purposes…Each node 20 contains a condition that in this example is expressed as a Boolean expression that can be answered in the affirmative or negative. The arcs 22 that connect each node 20 illustrate the dependencies between nodes 20. The combination of arcs 22 in the completeness graph 12 illustrates the various pathways to completion; Col 11, lines 4-10, many tax topics may contain completeness graphs 12 that have many nodes with a large number of pathways to completion. However, many branches or lines within the completeness graph 12 can be ignored, for example, when certain questions internal to the completeness graph 12 are answered that eliminate other nodes 20 and arcs 22 within the completeness graph 12; Col 11, lines 16-22, FIG. 3 illustrates another example of a completeness graph 12 that includes a beginning node 20a (Node A), intermediate nodes 20b-g (Nodes B-G) and a termination node 20y (Node “Yes” or “Done”). Each of the beginning node 20a and intermediate nodes 20a-g represents a question. Inter-node connections or arcs 22 represent response options (as obtain user selection for different paths)); and
11provide display information associated with the second target node, 12wherein the display information includes a list of logical dependency graph nodes 13associated with the second target node and metadata associated with the second 14target node (Wang, Fig. 3, A to C, YES to G, or No to YES, A to B, B yes to E, no to D. (as provide different paths (information) associated with user selected node (question)); Col 11, lines 16-22, FIG. 3 illustrates another example of a completeness graph 12 that includes a beginning node 20a (Node A), intermediate nodes 20b-g (Nodes B-G) and a termination node 20y (Node “Yes” or “Done”). Each of the beginning node 20a and intermediate nodes 20a-g represents a question (as a list of logical dependency graph nodes 13associated with the second target node and metadata). Inter-node connections or arcs 22 represent response options).

As per claim 29, Gosar, Novak, Kuo and Sirota teach the invention according to claim 1 above. Gosar further teaches provide a graph representation of the logical dependency graph data 18structure (Gosar, Fig. 5, 508 Dependency graph);

Gosar, Novak, Kuo and Sirota fail to specifically teach obtain a user selection of a target node in the graph representation; Page 139Docket No.: LIY01.003determine a target logical dependency graph node in the logical 2dependency graph data structure corresponding to the user selected target node in 3the graph representation; and  4provide a second graph representation of the target logical dependency sgraph node's internal logical dependency graph data structure upon determining that 6the target logical dependency graph node is a packaged atom.

However, Wang teaches obtain a user selection of a target node in the graph representation (Wang, Col 1, lines 24-26, The tax calculation graph(s) comprise a plurality of nodes including input nodes, functional nodes, and function nodes; Col 3 lines 29-32,  a user selects one or more nodes of the tax calculation graph to selectably configure such node(s) as user enterable nodes. Typically, a target node is also defined, which may be user selected or a default value);
Page 139Docket No.: LIY01.003determine a target logical dependency graph node in the logical 2dependency graph data structure corresponding to the user selected target node in 3the graph representation (Wang, Col 3, lines 40-54;  a sub-graph engine configured to generate a sub-graph of the tax calculation graph based upon the target node and the user enterable nodes selected by the user. The sub-graph engine generates a sub-graph which includes all nodes along each calculation path leading from each user enterable node to the target node).; and 
 4provide a second graph representation of the target logical dependency sgraph node's internal logical dependency graph data structure upon determining that 6the target logical dependency graph node is a packaged atom (Wang, Col 3, lines 27-54;  modify the granularity of tax questions, such as for a tax calculation graph (as a packaged atom) for an entire tax return or for a certain tax topic, a user selects one or more nodes of the tax calculation graph to selectably configure such node(s) as user enterable nodes. Typically, a target node is also defined (, which may be user selected or a default value. For example, a target node may be an endpoint node for a tax topic, such as gross income, or adjusted gross income, etc. A default target node may be a final tax return result, such as tax refund or tax owed, or the endpoint node of a tax topic for the nodes selected as user enterable nodes. As described below, the target node is useful in generating a sub-graph (as second graph) of the tax calculation graph. generate a sub-graph of the tax calculation graph based upon the target node and the user enterable nodes selected by the user. The sub-graph engine generates a sub-graph which includes all nodes along each calculation path (as internal logical dependency graph data structure) leading from each user enterable node to the target node; and excludes all nodes of the tax calculation graph which only have a calculation path leading to only one or more user enterable nodes, and all nodes of the tax calculation graph which do not have a calculation path leading to target node. The sub-graph engine can exclude the excluded nodes by actually deleting them from the tax calculation graph or by setting an excluded tag for the excluded nodes indicating the node is excluded; Col 6, lines 13-14, for modifying a level of detail of tax questions for obtaining user enterable tax data).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Gosar, Novak, Kuo and Sirota with Wang because Wang’s teaching of generating a sub-graph based on the user selected target node for processing would have provided Gosar, Novak, Kuo and Sirota’s system with the advantage and capability to allow the system to efficiently utilizing the different rules for the selected target node/tasks which improving the system performance.

As per claim 30, Gosar, Novak, Kuo, Sirota and Wang teach the invention according to claim 29 above. Sirota teaches obtain a user command to switch graph display mode (Sirota, Fig. 2B to Fig. 2C; Col 13, lines 21-23, illustrating an example of additional status information for example Program X based on user selection of link 280 of FIG. 2B, although in other embodiments particular programs may be selected in other manners. FIG. 2C illustrates status information 210 that is specific to Program X, such as whose display may be initiated based on selection of link 280 of FIG. 2B. The status information 210 may be displayed in various manners, such as part of the same one or more GUI screens that are displayed with respect to FIG. 2B; Col 2. Line 66 to Col 3, line 6,  provide a GUI that a remote user interactively uses to make the execution request (e.g., a Web-based GUI with which a user interacts via a client application, such as a Web browser, executing on a client device of the user), and/or the DPE service may provide one or more APIs ("application programming interfaces") that enable a computing device and program of the user to programmatically interact with the DPE service to make the request).
In addition, Wang teaches 10provide a third graph representation of a rule dependency graph data 11structure corresponding to the target logical dependency graph node's internal logical 12dependency graph data structure (Wang, Fig. 1, Topic A completeness graph (as third graph), Topic A Tax calculation graph (as target logical dependency graph node's internal logical 12dependency graph data structure); Col 5, lines 1-9,  The sub-graph may be useful for a number of purposes. For example, the sub-graph can be used to modify the granularity of tax questions by modifying the completeness model(s) based on the sub-graph such as by configuring questions and logic represented in the completeness model(s) and corresponding to a node leading to a user enterable node as not needed to complete particular the tax topic. In addition, a sub-graph may be useful as a calculator for calculating the result of a tax topic of the overall tax calculation graph; Col 9, lines 42-46, Completeness graphs 12 identify each of the conditions (e.g. questions, criteria, conditions) which may be required to be satisfied to complete a particular tax topic or a complete tax return, and also identifies when all conditions have been satisfied to complete a particular tax topic).

As per claim 31, Gosar, Novak, Kuo, Sirota and Wang teach the invention according to claim 30 above. Wang further teaches wherein the third graph representation further 14includes a graph representation of a rule dependency graph data structure 15corresponding to the logical dependency graph data structure (Wang, Fig. 1, Topic A completeness graph (as third graph), Topic A Tax calculation graph (as target logical dependency graph node's internal logical 12dependency graph data structure); Col 5, lines 1-9,  The sub-graph may be useful for a number of purposes. For example, the sub-graph can be used to modify the granularity of tax questions by modifying the completeness model(s) based on the sub-graph such as by configuring questions and logic represented in the completeness model(s) and corresponding to a node leading to a user enterable node as not needed to complete particular the tax topic. In addition, a sub-graph may be useful as a calculator for calculating the result of a tax topic of the overall tax calculation graph; Col 9, lines 42-46, Completeness graphs 12 identify each of the conditions (e.g. questions, criteria, conditions) which may be required to be satisfied to complete a particular tax topic or a complete tax return, and also identifies when all conditions have been satisfied to complete a particular tax topic).


Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gosar, Novak, Kuo, Sirota and Wang, as applied to claim 23 above, and further in view of Oliveira et al. (US Patent. 9,729,414 B1).

As per claim 24, Gosar, Novak, Kuo, Sirota and Wang teach the invention according to claim 23 above. Gosar, Novak, Kuo, Sirota and Wang fail to specifically teach wherein the visual indicator is at least one of: color, 10color pattern, shape, or border style of the target node.

However, Oliveira teaches wherein the visual indicator is at least one of: color, 10color pattern, shape, or border style of the target node (Oliveira, Col 21, lines 3-6, a topology graph is a force-directed layout used to represent the origin of the routes in the center and the connected Autonomous Systems (e.g., each node is an AS) laid out in a radial way as shown in graph 612. Routers are shown as the leaf nodes of graph 612 and are visually indicated according to the selected metric (e.g., visual indicators, such as colors and/or other visual indicators).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Gosar, Novak, Kuo, Sirota and Wang with Oliveira because Oliveira’s teaching of different virtual indicator color for present the different nodes would have provided Gosar, Novak, Kuo, Sirota and Wang’s system with the advantage and capability to allow the system to easily distinguish different types of nodes which improving the system performance.   

As per claim 25, Gosar, Novak, Kuo, Sirota and Wang teach the invention according to claim 22 above. Gosar, Novak, Kuo, Sirota and Wang fail to specifically teach wherein each node in the graph representation 12includes a visual indicator that specifies whether the respective node's precedent 13nodes are displayed.

However, Oliveira teaches wherein each node in the graph representation 12includes a visual indicator that specifies whether the respective node's precedent 13nodes are displayed (Oliveira, Fig. 6; Col 21, lines 3-8, a topology graph is a force-directed layout used to represent the origin of the routes in the center and the connected Autonomous Systems (e.g., each node is an AS) laid out in a radial way as shown in graph 612. Routers are shown as the leaf nodes of graph 612 and are visually indicated according to the selected metric (e.g., visual indicators, such as colors and/or other visual indicators of such icons, can be used to indicate a selected metric). For example, the yellow/orange nodes (e.g., or some other visual indicator(s)) can correspond to monitors that had path changes, while the green nodes (e.g., or some other visual indicator(s)) can correspond to monitors that did not have any path changes).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Gosar, Novak, Kuo, Sirota and Wang with Oliveira because Oliveira’s teaching of different virtual indicator color for present the different nodes would have provided Gosar, Novak, Kuo, Sirota and Wang’s system with the advantage and capability to allow the system to easily distinguish different types of nodes which improving the system performance.

As per claim 26, Gosar, Novak, Kuo, Sirota, Wang and Oliveira teach the invention according to claim 25 above. Oliveira further teaches wherein the visual indicator is at least one of: color, 15color pattern, shape, or border style of the respective node ((Oliveira, Col 21, lines 3-6, a topology graph is a force-directed layout used to represent the origin of the routes in the center and the connected Autonomous Systems (e.g., each node is an AS) laid out in a radial way as shown in graph 612. Routers are shown as the leaf nodes of graph 612 and are visually indicated according to the selected metric (e.g., visual indicators, such as colors and/or other visual indicators)).


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Gosar, Novak, Kuo, Sirota and Wang, as applied to claim 30 above, and further in view of SHI et al. (US Pub. 2010/0223591 A1).

As per claim 32, Gosar, Novak, Kuo, Sirota and Wang teach the invention according to claim 30 above. Gosar, Novak, Kuo, Sirota and Wang fail to specifically teach wherein nested graph representations of rule 17dependency graph data structures include navigation links that facilitate navigation 18among the nested graph representations.

However, SHI teaches wherein nested graph representations of rule 17dependency graph data structures include navigation links that facilitate navigation 18among the nested graph representations (SHI, Fig. 7 (as rule 17dependency graph data structures); Fig. 8, independent path groups (as nested graph representations); see node 2 to node 3, node 4 to node 5 and node 6 and node 7 (as navigation links)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Gosar, Novak, Kuo, Sirota and Wang with SHI because SHI’s teaching of independent paths (as nested graph representations) within the computation graph would have provided Gosar, Novak, Kuo, Sirota and Wang’s system with the advantage and capability to allow the system to easily manage the task operation and dependency status which improving the system performance.  


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Gosar, Novak, Kuo and Sirota, as applied to claim 1 above, and further in view of Mutreja et al. (US Pub. 2018/0352034 A1).

As per claim 33, Gosar, Novak, Kuo and Sirota teach the invention according to claim 1 above. Gosar, Novak, Kuo and Sirota fail to specifically teach wherein at least one of: the best matching rule, a 20precedent rule of the best matching rule, and a precedent rule of another precedent  rule utilizes dynamic precedents.

However, Mutreja teaches wherein at least one of: the best matching rule, a 20precedent rule of the best matching rule, and a precedent rule of another precedent rule utilizes dynamic precedents (Mutreja, [0040] lines 1-26, Some example rules include: “allowed-storage=onprem” that indicates that the file system object may be stored on the premises of the enterprise only, and “allowed-storage=first_cloud_service” that indicates that the file system object may be stored at the identified first cloud service… The dynamic rules may be generated in a manner to avoid conflict among the dynamic rules, for example, by prioritizing the dynamic rules in some manner such as by use of a rule precedent as described below in reference to step 208. For example, in the case of multiple matching or applicable rules, the first rule (e.g., in an ordering maintained in rules collection 326) that matches any of the tags of the file system object may be used to route the file system object. The dynamic rules may be set at a file system object level (e.g., file or directory level); and may be based on file system object properties, file system object content, file system object date of creation, date of modification or date of access, or some other date or date range).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Gosar, Novak, Kuo and Sirota with Mutreja because Mutreja’s teaching of dynamic precedents rule would have provided Gosar, Novak, Kuo and Sirota’s system with the advantage and capability to allow the system to avoid conflict among the different rules which improving the system performance. 


Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Gosar, Novak, Kuo and Sirota, as applied to claim 1 above, and further in view of Nedbal et al. (US Pub. 2020/0092307 A1).

As per claim 34, Gosar, Novak, Kuo and Sirota teach the invention according to claim 1 above. Kuo further teaches wherein at least one of: the best matching rule, a 2precedent rule of the best matching rule, and a precedent rule of another precedent 3rule corresponds to a rule entry in the rule lookup table data structure for a 4namespace (Kuo, Fig. 4B, as rule lookup table data structure (including different entries, RDID); [0005] lines 6-9, searching a rule details table for one or more entries comprising attributes matching a search request and identifying a rule (as best matching rule) corresponding to the search parameters using a result of the searching; claim 7, selecting a second parameter of the search request; and identifying each rule identifier associated with an entry of the previously identified rule identifiers having a corresponding attribute that matches the second parameter (as selecting best matching rule from the set of matching rules (i.e., matching both first and second parameters, as best matching)).

Gosar, Novak, Kuo and Sirota fail to specifically teach the best matching rule corresponding to a rule entry in the rule lookup table data structure for a cloned 4namespace.

However, Nedbal teaches the best matching rule corresponding to a rule entry in the rule lookup table data structure for a cloned 4namespace (Nedbal, [0020] lines 1-4, To address the deficiencies of existing security infrastructures, embodiments detailed herein use an inspection namespace within a server to handle security processing of network or server traffic. The inspection namespace includes namespace properties cloned from a default namespace within the server, including an IP address and an interface name).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Gosar, Novak, Kuo and Sirota with Nedbal because Nedbal’s teaching of cloned namespace would have provided Gosar, Novak, Kuo and Sirota’s system with the advantage and capability to easily determining the different system status (i.e., IP address and interface name) which improving the system efficiency. 


Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Gosar, Novak, Kuo and Sirota, as applied to claim 1 above, and further in view of Edwards et al. (US Pub. 2019/0332777 A1) and Kulasingam et al. (US. Pub. 2009/0055427 A1).

As per claim 35, Gosar, Novak, Kuo and Sirota teach the invention according to claim 1 above. Gosar, Novak, Kuo and Sirota fail to specifically teach wherein at least one of: the best matching rule, a 6precedent rule of the best matching rule, and a precedent rule of another precedent 7rule is an overriding rule in a cloned namespace determined via a namespace lookup 8table data structure.

However, Edwards teaches wherein at least one of: the best matching rule, a 6precedent rule of the best matching rule, and a precedent rule of another precedent 7rule is rule determined via a namespace lookup 8table data structure (Edwards, [0024] lines 1-6,  Disclosed herein is an example trusted computing integrity measurement architecture (IMA) security method that may include receiving a command to carry out an event for a container with respect to a file of the container, the container being identified by a namespace, accessing a lookup table comprising different measurement policies for different containers).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Gosar, Novak, Kuo and Sirota with Edwards because Edwards’s teaching of namespace lookup 8table would have provided Gosar, Novak, Kuo and Sirota’s system with the advantage and capability to easily determining the matching rules based on the namespace which improving the system efficiency. 

Gosar, Novak, Kuo, Sirota and Edwards fail to specifically teach the rule is an overriding rule in a cloned namespace.

However, Kulasingam teaches the rule is an overriding rule in a cloned namespace (Kulasingam, Fig. 2 override configurations; Fig. 3, 300; [0021] lines 17-21, Once all mirrored objects having an override configuration associated are cloned, the configuration of the template policy is obtained and is overridden with a respective template override configuration, followed by proceeding with creating the policy object with the new configuration; [0022] lines 1-3, FIG. 3 shows an embodiment of a cloned policy hierarchy 300 corresponding to the policy hierarchy of FIG. 1 and the override configurations 200 of FIG. 2).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Gosar, Novak, Kuo, Sirota and Edwards with Kulasingam because Kulasingam’s teaching of override configuration with cloned policy hierarchy (as cloned namespace) would have provided Gosar, Novak, Kuo, Sirota and Edwards’s system with the advantage and capability to easily managing the different overridden configuration/rules which improving the system performance and efficiency. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        




/Z.X./Examiner, Art Unit 2195